Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 17/130,100, BASE FRAME AND POSITIONING HEAD FRAME, filed on 12/22/20.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to subcombination, classified in F16M 11/22.
II. Claims 10-15, drawn to combination, classified in F16B 12/46.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because it can still function as a positioning head frame without the subcombination structure.  The subcombination has separate utility such as a frame for chair with legs.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There are two different inventions in this application which put a serious burden on examiner to search outside of his art unit.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Species I	Figures 1-2, 4, 7-8
Species II	Figure 3A
Species III	Figure 3B
Species IV	Figure 5A
Species V	Figure 5B
Species VI	Figure 6
 The species are independent or distinct because there are plurality different designs of base frame. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  There are plurality different designs of base frame which put a serious burden on examiner to search outside of his art unit.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Kourosh Salehi on 2/23/22 a provisional election was made with traverse to prosecute the invention of group I and species IV, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent # 5,695,263 to Simon et al.
Simon et al. teaches a frame comprising a base frame body (4, 6) having an opening therein.  The base frame body is being a conductor (aluminum extruded, column 3, line 56).  The frame includes a connector (20) disposed at the opening of the base frame body to seal the opening of the base frame body. The connector is being made of an insulating material (aluminum pressure die castings, column 3, line 43, the die casting has the ability of heat transfer from dust, water and foreign bodies from entering the openings in the base frame body).  The two ends of the connector are detachably connected to two ends at the opening of the base frame body respectively.  One end of the connector and one end at the opening of the base frame body are detachably connected through a thread structure (22).  The thread structure includes a bolt (22), a first through hole (26) and a first thread hole (16 and the bolt creates a thread surface inside the hole, see column 1, lines 48-51).  The first through hole is disposed in the connector, and the first threaded hole is disposed in the base frame body.  The bolt is configured to pass through the first through hole and be threadedly matched with the first threaded hole (through self-tapping thread, column 1, lines 48-51).  The frame includes a pre-positioning structure for pre-positioning the connector and the base frame body in a snap fit mode.  The pre-positioning structure includes a first positioning groove (14) and a first positioning rib (24).  The positioning groove is disposed in the base frame body and the first positioning rib is disposed on the connector.  The first positioning rib is configured to be matched with the first positioning groove to make a central axis of the first through hole and a central axis of the first threaded hole coincide with each other. 
Conclusion
:
US Patent # 6,299,268 to Carle et al.
US Patent # 4,691,970 to Neri
US Patent # 6,902,068 to Fontana et al.
US Patent # 6,045,290 to Nocievski 
US Patent # 5,729,948 to Levy et al.
US Patent # 8,282,307 to Brown
US Patent # 8,122,537 to Roberts
US Patent Application Publication # 2010/0019630 to Leng
US Patent # 2,904,360 to Gamlen
The prior arts above teaches the base frame comprising the connector and base frame body.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/               Primary Examiner, Art Unit 3632                                                                                                                                                                                         2/25/22